Citation Nr: 0619784	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the residuals of a 
shrapnel wound of the right arm.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to June 29, 2005.  

4.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated as 10 percent disabling, from June 29, 
2005.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wichita, Kansas, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA).  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the veteran is service-connected for PTSD.  He has 
also been diagnosed as suffering from major depression, in 
addition to the PTSD.  A VA examiner has stated that the 
major depression is secondary to the PTSD.  As such, it may 
be that he is entitled to additional compensation benefits in 
accordance with Allen v. Brown, 7 Vet. App. 439 (1995).  
Hence, in accordance with 38 U.S.C.A. 7722 (West 2002), the 
veteran is provided notice that he, if he so desires, may 
apply for benefits.

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for the 
residuals of a shrapnel wound of the right arm, entitlement 
to a compensable evaluation for bilateral hearing loss prior 
to June 29, 2005, and entitlement to an increased evaluation 
for bilateral hearing loss, rated as 10 percent disabling 
from June 29, 2005, are REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's PTSD is manifested by anxiety, depression, 
nightmares, flashbacks, and occasional hypervigilance.  The 
veteran is capable of social interaction with his family and 
members of his counseling group and his ability to obtain 
employment has not been seriously affected by his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent in 
July 2003 and December 2003.  These letters were sent from 
the agency of original jurisdiction (AOJ) to the appellant 
and they were issued prior to the initial AOJ decisions.  It 
is noted that numerous VCAA letters have been sent to the 
veteran since that time.  The initial letters informed the 
appellant of what evidence was required to substantiate his 
claim (for an increased evaluation) and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claims by means of 
the discussions in the original rating decisions, the 
statements of the case (SOCs), and the supplemental 
statements of the case (SSOC).  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his PTSD 
should be assigned a higher evaluation. 

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine the severity of 
his PTSD.  All of these have been accomplished in order to 
determine whether the veteran should be granted a higher 
evaluation.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before a RO decision review officer and the Board.  
The veteran was given notice that the VA would help him 
obtain evidence but that it was up to the veteran to inform 
the VA of that evidence.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his claim, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone medical examinations so that 
the VA would have a complete picture of the disabilities at 
issue.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  To explain it a different 
way, notice as to the assignment of an effective date is not 
required because the claim for an increased evaluation for 
PTSD is being denied at this time and no effective date is 
being set.  Hence, the veteran is not prejudiced by the lack 
of this element of notice.    

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased ratings.  He has, by information letters, 
rating decisions, a SOC, and SSOCs, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2005) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2005) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2005) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue before the 
Board, the appeal does not stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The record reflects that service connection for PTSD was 
granted by the RO and a disability evaluation of 10 percent 
in accordance with the rating criteria found at 38 C.F.R Part 
4, Diagnostic Code 9411 (1999) was assigned.  Since that 
time, the schedular disability evaluation has increased from 
10 to 50 percent.  The veteran asserts that the 50 percent 
disability rating assigned does not adequately compensate him 
for the severity and symptoms produced by his psychiatric 
disorder.

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9411 (2005).  The regulations at 38 
C.F.R. § 4.130 (2005) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
Under the criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2005).

A review of the record shows that over the course of this 
appeal, the veteran obtained treatment from his local Vet 
Center and from the VA Medical Center in Wichita.  The claims 
folder contains repeated counseling sessions from 2000 to 
2005.  During the course of the counseling, the veteran has 
complained about anxiety, depression, nightmares, flashbacks, 
and restlessness.  These records show over the years that the 
veteran has been assigned various Global Assessment of 
Functioning (GAF) scores.  A sample of those scores are 
provided below:

December 15, 1999				45
March 2, 2000				55
June 18, 2001				50 to 65
June 28, 2002				50
July 1, 2003					35-40 
and then 
						70-75
October 17, 2003				49
March 1, 2004				55

Also of record is the most recent VA PTSD examination that 
was accomplished in March 2004.  In that examination, the 
assigned GAF score was 55 for PTSD.  The examiner did not 
specifically classify the veteran's PTSD as severe or 
incapacitating.  The examination report noted that the 
veteran continued to have personal relationships with his 
family members.  The veteran did admit that he did not have 
good communications with his girlfriend, son, or mother, but 
that he was able to have some type of relationship with them.  
The examiner insinuated that the veteran's ability to 
maintain social contact with others was more affected by 
other nonservice-connected problems than his PTSD.  It was 
reported that the veteran was in counseling and previously 
had taken medications for his mental disorder, but it was 
also noted that the veteran's PTSD was not the sole 
psychiatric disorder from which the veteran was suffering.  
The examiner further reported that the veteran continued to 
have difficulties with intrusive thoughts, depression, 
insomnia, and some suicidal ideation but without intent or 
plan.  The veteran's short-term memory was noted as to be 
somewhat impaired.  However, in that same examination report 
the veteran admitted that except for any overnight treatment 
received at the Wichita VA Medical Center, he had not missed 
work as a result of his PTSD.  He further suggested that the 
mental disorder was not seriously impacting his ability to be 
employed.  

The claims folder is also replete with records from the local 
VA medical center.  These records do show repeated treatment 
for not only the veteran's service-connected PTSD but also 
other maladies affecting the veteran.  It is noted that none 
of those records specifically comment on whether the veteran 
is restricted in his ability to work or that the symptoms 
produced by PTSD have caused the veteran to become more 
isolated, depressed, or anxiety-ridden.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows assignment of GAF scores ranging, 
on average, from 45 to 60.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF Score of 
51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Finally, a GAF Score of 41 to 50 contemplates 
serious systems (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2005), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service- 
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.

The Board finds this case distinguishable from Mittleider in 
that there is no medical evidence of record that the 
veteran's nonservice-connected disabilities appear to be his 
more significant mental disorders and that the PTSD symptoms 
and manifestations account for only a portion of his 
dysfunction.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
50 percent for PTSD.  The various VA examinations and 
treatment records have noted depression and anxiety.  
However, the veteran has continued to have social relations 
with family members and he has admitted that he enjoys 
contact with members of his counseling group.  Moreover, the 
medical records do not indicate that the veteran's employment 
abilities have been affected by his PTSD and none of the VA 
examiners has suggested that the veteran "not work" because 
of his PTSD.  The examination reports have not reported that 
the veteran has been acting grossly inappropriate or violent 
to himself or others.  Although, at times, the medical 
records indicate that the veteran was suffering from 
hypervigilance, restlessness, nightmares, and irritability, 
over the course of the appeal, these same symptoms have not 
been consistently found upon examination.  

With respect to any industrial impairment which the veteran 
may experience, the medical evidence is conclusive.  The 
veteran has been capable of employment, and he has been 
employed.  In other words, no medical evidence has been 
presented that shows that the veteran is unable to work as a 
result of his PTSD or even that his ability to work is 
significantly impacted thereby.

Thus, it is the conclusion of the Board that the current 50 
percent disability rating for PTSD is appropriate, and that a 
disability rating is excess of 50 percent is not warranted.  
38 C.F.R. § 4.7 (2005).  He does not exhibit occupational and 
social impairment that would suggest an inability to work or 
have social relationships.  While he does suffer from chronic 
sleep impairment and mild memory loss, along with other 
manifestations produced by the PTSD, it is the Board's 
conclusion that those symptoms are already adequately 
compensated for by the assignment of the current 50 percent 
disability rating.  The evidence just does not show that the 
criteria for a disability rating in excess of 50 percent have 
been met.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2005) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his PTSD and there is 
no indication that it causes a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is denied.


REMAND

As noted above, the Court in March 2006 issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation for 
bilateral hearing loss, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  The Board considers that 
this lack of notice on the assignment of effective dates, 
especially given the fact that over the appeals period the 
veteran has been assigned two different rating evaluations, 
as prejudicial to the veteran.  As such, the claim must be 
returned to the RO/AMC so that proper notice may be issued.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for the residuals of a right arm shrapnel wound, 
it does not appear that the RO has adequately advised the 
veteran of the need to submit new and material evidence to 
reopen the claim.  He has not been provided with the 
pertinent law and regulations.  He must also be provided with 
notice that a disability rating and effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.  In accordance with Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006), the VCAA requires that, 
in the context of a claim to reopen a previously denied 
claim, VA look at the bases for the prior denial and respond 
with a notice letter that specifically describes what 
evidence is necessary to substantiate the element or elements 
of the claim required to establish service connection which 
were found to be insufficient in the previous denial.  The 
Court further observed that failure to satisfy this notice 
requirement has the natural effect of producing prejudice.  
In addition, of course, VA must also provide a claimant with 
notice of what is required to substantiate each element of a 
service connection claim.  Id.  In the present case, the RO 
noted a previous denial of the claim and that the previous 
denial was confirmed and continued, but did explain to the 
veteran the need to submit new and material evidence to 
reopen the claim or what would constitute new and material 
evidence.  Since the RO has not satisfied all of the Kent 
notice requirements, a remand of this issue is required in 
order to protect the veteran's due process rights.

Accordingly, these matters are REMANDED to the RO/AMC for the 
following:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 
C.F.R. § 3.159(b) (2005), correctly 
identifying the issues on appeal as new 
and material evidence to reopen a claim 
for service connection for the residuals 
of a shrapnel wound of the right arm and 
increased evaluations for bilateral 
hearing loss and including an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should be 
advised to submit any pertinent evidence 
in his possession.  The veteran should 
also be sent notice of the evidence and 
information that is necessary to reopen 
his claim, as set forth in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

2.  After allowing the veteran time to 
respond, the RO/AMC should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be furnished a supplemental 
statement of the case (SSOC).  If the 
issue relative to the right arm shrapnel 
wound remains denied, the SSOC must set 
forth the law and regulations regarding 
new and material evidence to reopen a 
claim and an explanation of the basis for 
the denial of the claim.  The veteran and 
his representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


